Citation Nr: 0814732	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  05-02 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to a rating in excess of 70 percent for 
service-connected pigmented villonodular synovitis with right 
total hip replacement.

2. Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1977, January 1981 to August 1989, and December 1990 
to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied service 
connection for hypertension and granted service connection 
for service-connected pigmented villonodular synovitis with 
right total hip replacement and assigned a rating of 30 
percent, effective February 11, 2003.  Thereafter, the 
veteran appealed the issues of service connection for 
hypertension and the initially assigned rating for her hip 
disability.  While her appeal was pending, a November 2007 
Decision Review Officer (DRO) decision assigned a 70 percent 
evaluation, also effective February 11, 2003.  However, 
although the veteran has been assigned a higher rating, it is 
still less than the maximum benefit available; therefore, her 
appeal for an increased rating is still before the Board.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

The veteran testified at a personal hearing before a DRO, 
sitting at the RO in February 2005.  A transcript of the 
hearing is associated with the claims file.

In July 2007, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development, and 
it now returns to the Board for appellate review. 

The Board observes that the veteran also filed a timely 
notice of disagreement with regard to the denial of service 
connection for hypercholesterolemia and the initial rating 
for a service-connected back disability, arguing that a 20 
percent rating evaluation was warranted.  In a December 2004 
DRO decision, the veteran's initial rating for this disorder 
was increased to 20 percent.  As this decision was a complete 
grant of the benefit sought on appeal, this issue is not 
before the Board at this time.  See id.  Then, in January 
2005, the veteran perfected her appeal only as to service 
connection for hypertension and the initial rating for her 
right hip disability.  Thus, the Board determines that she 
has withdrawn her appeal with regard to service connection 
for hypercholesterolemia.  

However, the Board observes that, in February 2005, the 
veteran submitted a claim for an increased rating for her 
back disorder due to the findings of a recent examination.  
Thus, this claim for an increased rating is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1. VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to her who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claims. 

2. Service-connected pigmented villonodular synovitis with 
right total hip replacement is manifested by weakness with 
active range of motion of the hip, pain that prohibits 
passive range of motion testing, flexion of the hip to 80 
degrees when sitting, antalgic gait favoring the right leg, 
and from August 15, 2007, the occasional use of a walker due 
to pain.

3. Hypertension was not present in service, manifested within 
one year of the veteran's discharge from service, or shown to 
be causally or etiologically related to any disease, injury, 
or incident in service.




CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 70 percent for 
service-connected pigmented villonodular synovitis with right 
total hip replacement have not been met for the period from 
February 11, 2003 to August 14, 2007.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5054.   

2. The criteria for a rating of 90 percent, but no greater, 
for service-connected pigmented villonodular synovitis with 
right total hip replacement have been met for the period from 
August 15, 2007 onward.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5054.

3. Hypertension was not incurred in or aggravated by the 
veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran filed 
her claims of entitlement to service connection for 
hypertension and a hip disability in February 2003.  The 
decision issued in September 2003 denied service connection 
for hypertension and granted service connection for pigmented 
villonodular synovitis with right total hip replacement and 
assigned an initial 30 percent disability rating, effective 
February 11, 2003.  The veteran thereafter appealed with 
respect to the initially assigned disability rating.  The 
Board notes that initial rating claims are generally 
considered to be "downstream" issues from the original 
grant of benefits.  VA's General Counsel issued an advisory 
opinion holding that separate notice of VA's duty to assist 
the veteran and of her concomitant responsibilities in the 
development of her claim involving such downstream issues is 
not required when the veteran was provided adequate VCAA 
notice following receipt of the original claim.  See 
VAOPGCPREC 8-2003.  

However, the Court of Appeals for Veterans Claims (Court) 
held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  In this case, the veteran was provided with a 
VCAA notification letter in June 2003, prior to the initial 
unfavorable AOJ decision issued in September 2003.  
Additional VCAA letters were sent in May 2005, July 2005, 
December 2005, April 2006, and August 2007. 
 
Further, under Pelegrini, for a VCAA notice to be consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the 
notice must: (1) inform a claimant about the information and 
evidence not of record that is necessary to substantiate the 
claims; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claims.  Pelegrini, 18 Vet. App. at 120-121. 

The Board observes that the VCAA notices issued in June 2003 
and August 2007 informed the veteran of the type of evidence 
necessary to establish service connection, how VA would 
assist her in developing her claims, and her and VA's 
obligations in providing such evidence for consideration.  
The August 2007 letter also informed her that in order to 
substantiate an increased rating, she must demonstrate that 
her service-connected hip disability had gotten worse, and 
requested that she send any evidence in her possession to VA.  
The letters sent in May 2005, July 2005, December 2005, and 
April 2006 were specific to requests for records made by VA 
on behalf of the veteran.

Failure to provide pre-adjudicative notice of any of required 
elements of VCAA notice is presumed to create prejudicial 
error.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007); Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  
The Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders; see also Mayfield v. Nicholson, 
19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Additionally, the United States Court of Appeals for the 
Federal Circuit recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC. 
 See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328).    
In the present case, subsequent to the August 2007 VCAA 
notice, the veteran was issued SSOCs, thereby providing her 
with the opportunity to respond to the remedial notice and 
submit additional evidence.  Therefore, despite the 
inadequate timing of the notice provided to the veteran, the 
Board finds no prejudice to her in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  

Additionally, the Board notes that March 2006 and August 2007 
letters informed the veteran of the evidence required to 
establish disability ratings and effective dates for the 
disabilities on appeal, as required by Dingess/Hartman.  
Again, the Board finds the untimeliness of this notice to be 
nonprejudicial.  As the Board concludes herein that the 
preponderance of the evidence is against the veteran's 
service connection claim, any questions as to a disability 
rating or effective date for the veteran's hypertension are 
rendered moot.  As for her increased rating claim, the Board 
herein assigns a higher rating for the veteran's service-
connected hip disability for part of the appeal period, but 
any further notice necessary as to the assignment of an 
effective date will be addressed by the RO. 

The Board acknowledges that a recent Court decision held that 
there are specific requirements for VCAA notices in increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, the Board determines that these 
requirements do not apply to initial rating claims, such as 
the one now before the Board.  Initially, the Board notes 
that Vazquez-Flores was an appeal of an increased rating 
claim, not an initial rating claim.  More importantly, the 
Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Id. 
at 43.  Thus, the Board concludes that the Court intended the 
requirements outlined in its decision to apply only to 
increased rating claims, and therefore, these requirements 
are not applicable to the instant claim.  Based on the above 
analysis, the notice requirements for an initial rating claim 
have been met.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing her 
with a VA examination.  The veteran's service medical records 
to the extent available, and her private treatment records, 
VA treatment records, and reports from April 2003, December 
2004, August 2007, and October 2007 VA examinations were 
reviewed by both the AOJ and the Board in connection with 
adjudication of her claims.  

At her October 2007 VA orthopedic examination, the veteran 
reportedly brought a copy of statement by Dr. L. W., based on 
an August 2007 examination.  However, this statement does not 
appear to be in the claims file.  The veteran was informed 
that she should submit any relevant evidence in her 
possession, and that she could request that VA obtain records 
from private physicians, such as Dr. L. W.  She has not 
submitted this letter, nor requested that VA obtain any 
additional records from Dr. L. W.  As the Court stated in 
Wood v. Derwinski, "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, [s]he cannot 
passively wait for it in those circumstances where [s]he may 
or should have information that is essential in obtaining the 
putative evidence."  1 Vet. App. 190, 193, reconsidered, 1 
Vet. App. 406 (1991); see also Wamhoff v. Brown, 8 Vet. App. 
517 (1996).  Therefore, in the present case, the Board 
determines that VA is not obligated to make efforts to obtain 
these records identified by the veteran.  

The Board observes that the majority of the veteran's service 
medical records appear to be unavailable.  Specifically, the 
Board notes that the veteran's service medical records for 
her first period of service are not in the claims file and 
that records for her second and third periods of service 
appear to be incomplete.  In addition to requests to the 
National Personnel Records Center (NPRC), the AOJ asked the 
veteran if she had any service medical records in her 
possession.  At her April 2005 DRO hearing, she indicated 
that she had a copy of a record from her Gulf War service 
that showed she was treated for hypertension.  She was 
requested to provide VA with a copy, but has not done so.  
The Board also notes that the veteran reportedly had copies 
of relevant service medical records, some of which were dated 
during her second period of service, at her April 2003 VA 
orthopedic examination, but that at her April 2003 VA 
examination for hypertension, she stated that she had 
submitted the service medical records that she possessed to 
the Fort Leonard Wood VA facility.  Regardless, in August 
2003 and December 2006, she indicated that she had no service 
medical records dated after 1980 to submit to VA.  Thus, the 
Board concludes that the service medical records in the 
claims folder are all that are available.    

The Board acknowledges that, in cases where some or all of 
the veteran's service medical records are unavailable, VA has 
a heightened duty to explain its findings and conclusions and 
to consider carefully the benefit of the doubt rule.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's 
analysis of the veteran's claim has been undertaken with this 
duty in mind.  The case law does not, however, lower the 
legal standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all the evidence that may be 
favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 
(1996).  The veteran has not identified any additional, 
relevant records that VA needs to obtain for an equitable 
disposition of her claim. 

Based on these facts, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claims without further development, and that further efforts 
to assist the veteran in accordance with VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duty to 
inform and assist the veteran at every stage in this case.  
Therefore, she will not be prejudiced by the Board proceeding 
to the merits of the claim.

II. Analysis

A. Relevant law

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the veteran's hip disability.  Also, in Fenderson, 
the Court discussed the concept of the "staging" of ratings, 
finding that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  As such, in accordance with 
Fenderson, the Board has considered the propriety of staged 
ratings in evaluating the veteran's service-connected hip 
disability.

In rating musculoskeletal disabilities, the provisions of 
38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including hypertension, to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.
B. Increased rating

The veteran's service-connected disability of service-
connected pigmented villonodular synovitis with right total 
hip replacement is currently evaluated as 70 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5054.  She contends that her service-connected hip 
disability is more severe than contemplated under the current 
rating evaluation.  Therefore, she argues that a higher 
rating should be assigned.

Under Diagnostic Code 5054, a 100 percent rating evaluation 
may be assigned for hip replacement (prosthesis) with 
prosthetic replacement of the head of the femur or of the 
acetabulum for 1 year following implantation of prosthesis.  
A 90 percent rating evaluation may be assigned following 
implantation of prosthesis, with painful motion or weakness 
such as to require the use of crutches.  A 70 percent rating 
evaluation is assignable for markedly severe residual 
weakness, pain, or limitation of motion following 
implantation of prosthesis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5054.

Based on the following analysis, the Board determines that a 
rating in excess of 70 percent for the veteran's service-
connected hip disability for the period from February 11, 
2003 to August 14, 2007 is not warranted, but that her 
symptoms more closely approximate a 90 percent rating from 
August 15, 2007 onward.  Specifically, the Board finds that 
the veteran's service-connected pigmented villonodular 
synovitis with right total hip replacement is manifested by 
weakness with active range of motion of the hip, pain that 
prohibits passive range of motion testing, flexion of the hip 
when sitting, an antalgic gait favoring the right leg, and 
from August 15, 2007, the occasional use of a walker due to 
pain. 

The Board observes that the veteran was diagnosed with 
pigmented villonodular synovitis in her right hip upon her 
return from the Gulf War in 1991.  A right hip total 
replacement was performed in January 1997.  

At her April 2003 VA examination, the veteran was observed to 
walk briskly without a limp.  Use of a cane was denied.  
Trendelenburg sign was negative and strength of her hip 
abductor and extensor muscles was good.  Range of motion of 
the right hip was flexion to 90 degrees, extension to 0 
degrees, adduction of both hips to 25 degrees, abduction to 
40 degrees, external rotation to 45 degrees, and internal 
rotation to 10 degrees.  No pain was demonstrated during 
range of motion testing.  A 30 cm lateral right hip scar was 
noted with slight depression, but no localized tenderness.  

Similar findings were reported at the December 2004 VA 
examination, with the exception of adduction being reported 
as to 30 degrees.  The veteran presented with subjective 
complaints of increased pain in the right hip and that she 
had had to decrease her treadmill use from 3 miles per day to 
one-half mile per day.  The examiner stated that there were 
no true episodes of flare-up, nor any suggestion of changes 
in range of motion.  The veteran did not complain of pain 
during passive range of motion testing.  She also denied use 
of a cane.

Complaints of increased pain the right hip and difficulty 
walking and climbing stairs were noted in a 2005 private 
treatment report.  Osteolysis was found by X-ray.  However, 
findings at the October 2007 VA examination represent the 
greatest severity of symptomology of the veteran's service-
connected hip disability.  

The veteran reported daily hip pain that was significantly 
increased with standing or walking for longer than 40 
minutes.  She denied use of a cane, but stated that she used 
a walker from time to time when pain was increased.  
Specifically, the examiner observed antalgic gait, favoring 
the right side and a positive Trendelenburg sign.  Weakness 
of the right hip was found with active hip flexion, 
adduction, and abduction while sitting.  Passive range of 
motion testing could not be done when the veteran was in a 
supine position due to pain, although flexion of the hip was 
observed while the veteran was sitting.  X-rays showed 
osteolysis about the acetabulum and prosthetic components.    

The examiner also reviewed the aforementioned letter from Dr. 
L. W., which pertained to an examination done on August 15, 
2007.  Dr. L. W. noted the presence of osteolysis and 
indicated that a right total hip revision would be needed in 
the future.  Further, the October 2007 VA examiner noted that 
the veteran was apparently experiencing pain at the August 
2007 examination, which required she use a walker.  The VA 
examiner opined that the veteran's hip would likely require 
total revision and that her condition was worse than when he 
had examined her in December 2004.

The veteran has been assigned a 70 percent evaluation under 
Diagnostic Code 5054 in contemplation of the symptoms of her 
service-connected pigmented villonodular synovitis with right 
total hip replacement.  Current manifestations of this 
disability include complaints of increased pain, aggravated 
by standing or walking for longer than 40 minutes; and 
objective evidence of weakness of the right hip with active 
hip flexion, adduction, and abduction while sitting, passive 
range motion testing prevented by pain, flexion of the hip in 
sitting position and X-rays showing osteolysis about the 
acetabulum and prosthetic components.  The use of crutches 
was not required, but the occasional use of a walker due to 
pain was reported as of August 15, 2007.  The Board, 
therefore, determines that the veteran's symptomology does 
not support a rating in excess of 70 percent for the period 
from February 11, 2003 to August 14, 2007, but that it does 
more closely approximate the criteria for a 90 percent 
disability evaluation from August 15, 2007 onward.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2007), as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board notes that the veteran has a scar from her hip 
replacement.  However the scar is reported as slightly 
depressed with no localized tenderness.  Therefore a separate 
evaluation for the scar is not supported by the evidence.  
38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, 7805.

The Board also notes that functional limitation due to pain, 
weakness, and fatigue experienced by the veteran is 
contemplated in both the 70 percent assigned by the RO and 
the 90 percent herein assigned, beginning August 15, 2007.  
See Deluca.  Accordingly, no additional compensation in 
consideration of these factors is warranted.  Thus, the Board 
determines that a preponderance of the evidence is against a 
rating in excess of 70 percent from February 11, 2003 to 
August 14, 2007, but that, giving the benefit of the doubt to 
the veteran, a rating of 90 percent, but no greater, is 
warranted for the veteran's service-connected hip disability 
from August 15, 2007 onward.    

C. Service connection

VA regulations require that hypertension must be confirmed by 
blood pressure (BP) readings taken two or more times on at 
least three different days of diastolic pressure of 
predominately 90 or more or of systolic pressure of 
predominantly 160 or more with a diastolic pressure of less 
than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 
(2007).

The veteran contends that her claimed hypertension manifested 
during or shortly after her second period of service.  
Specifically, she has cited the years 1980, 1985, and 1989 as 
when she was first treated, and also reported that 
hypertension was first observed clinically in 1987.  Thus, 
she claims that service connection is warranted for 
hypertension.

Service medical records are silent as to complaint, 
treatment, or diagnosis for hypertension.  Although only a 
few of the records from her second period of active service 
are of record, there are multiple blood pressure (BP) 
readings reported.  The highest systolic reading reported was 
136 and the highest diastolic reading reported was 90.  At an 
October 1989 physical examination, her BP was 118/76, and at 
her March 1991 service separation examination, her BP reading 
was 128/80.  No diagnosis or notation with regard to the 
veteran's BP is demonstrated by the service medical records.    

Post-service records demonstrate a diagnosis of hypertension.  
Specifically, hypertension was diagnosed at both April 2003 
and August 2007 VA examinations.  Additionally, private 
treatment records dated after November 1994 reflect diagnoses 
of hypertension.  The Board observes that the veteran's post-
service BP readings generally do not reflect hypertension to 
a compensable degree, with the highest systolic reading being 
156, and the highest diastolic reading, 100.  However, 
private treatment records report that her hypertension is 
well-controlled, so the Board finds no reason to question 
such diagnosis.     

The Board has considered all relevant evidence of record 
regarding the veteran's claims for service connection for 
hypertension.  The Board first considered whether service 
connection is warranted for hypertension on a presumptive 
basis.  However, the record fails to show that the veteran 
manifested hypertension to a degree of 10 percent within one 
year following discharge from active duty in October 1977, 
August 1989, or April 1991.  The Board observes that the 
first reported post-service BP reading was in June 1992 and 
the reading was elevated at 156/100.  However, no diagnosis 
of hypertension accompanies this reading, and even if 
hypertension were diagnosed at that time, June 1992 is more 
than one year after the veteran's April 1991 discharge from 
active service.  Thus, the medical evidence does not support 
a finding of presumptive service connection for hypertension.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board next considered whether service connection is 
warranted for hypertension on a direct basis.  However, the 
Board notes that there is no diagnosis of hypertension in the 
veteran's service medical records, to include her final 
service discharge examination in March 1991.  

In a statement dated in October 2005, Dr. A. P. indicates 
that the veteran was under treatment for high blood pressure 
in 1985 and that he would just take her blood pressure and 
give her a Vasotec prescription.  However, the Board notes 
that this statement appears to be a reiteration of the 
veteran's contentions as to why service medical records do 
not reflect treatment for hypertension.  Dr. A. P. does not 
report any details surrounding his diagnosing the veteran 
with hypertension or follow-up treatment.  Without such 
supporting information, the Board can afford the statement no 
probative weight. 

A June 2006 statement by Dr. J. M. indicates that the veteran 
has had a history of hypertension since 1985, but Dr. J. M. 
does not provide any basis for this statement, and the Board 
can only conclude that it was founded only on the veteran's 
self-reported history.  As discussed below, the veteran's 
reported history of her hypertension is not credible.  
Additionally, the Board observes that Dr. J. M. does not 
provide any detail as to when his treatment of the veteran 
began.  As 
Dr. J. M. does not provide a basis for this statement other 
than the veteran's history as provided to him, the Board also 
affords this statement no probative weight.  

Finally, the Board acknowledges the veteran's claim that her 
high BP was not recorded in her service medical records 
because she was concerned that such diagnosis would affect 
her active duty status.  However, the Board does not find the 
veteran's accounts of the onset of her hypertension credible.  

In making this determination, the Board cannot rely merely on 
the lack of contemporaneous medical evidence, but must 
consider the credibility of the lay evidence in and of 
itself.  Buchanan v. Nicholson, 451 F3d. 1331 (2006).  In 
this regard, the Board observes that the veteran has claimed 
that she was first treated for hypertension in 1980, 1985, 
and 1989, as well as stated that hypertension was first noted 
at a health fair in 1987.  Initially, the Board notes that 
1980 is not within a period of active duty.  She has 
submitted the statements by Dr. A. P. and Dr. J. M., which 
report onset in 1985, as well as testified that she was first 
prescribed medication for hypertension in 1989 by Dr. J. M.  
However, the earliest treatment record received from Dr. J. 
M. is dated in June 1992, and the first report of 
hypertension as a medical problem for the veteran is dated in 
November 1994.  In fact, a February 1983 list of medical 
problems reports the veteran's hip disability, hemorrhoids, 
mitral valve prolapse, hypercholesterolemia, a history of 
recurrent sinusitis and endometriosis, and calcifications 
noted on a mammogram, but the record specifically indicates 
there was no hypertension.  

Further, the veteran testified that she ran out of her 
medication while serving in Italy during the Gulf War and 
that she had a copy of a service medical record reflecting 
that she was given a refill.  However, although informed at 
her February 2005 hearing that the record would be helpful to 
her claim and that she should submit it to VA, she has not 
done so.  Thus, considering the discrepancies in the 
veteran's own accounts of the onset of her hypertension, 
together with the lack of contemporaneous corroborating 
medical evidence that she was diagnosed and/or treated for 
hypertension in 1980, 1985, 1987, 1989, or at any other point 
during or immediately after service, the Board finds that the 
veteran's claims as to the onset of her hypertension lack 
credibility and have no probative weight.

Additionally, the first claimed date during active duty for 
treatment of the veteran's hypertension is 1985.  However, 
the Board notes that, in addition to 1985 BP readings showing 
normal blood pressure, prior to 1985, the veteran did not 
exhibit high BP readings.  Specifically, the highest reading 
reported was 136/80, taken in June 1983, and in the last 
reading of record prior to 1985, in July 1984, her BP was 
128/72.  The lowest readings considered to qualify as high 
blood pressure are 140 systolic and 90 diastolic.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY, p. 889 (30th ed. 2003).  
Thus, the readings prior to 1985 are not reflective of the 
inception of hypertension.  Although this evidence does not 
conclusively disprove that hypertension could have developed 
by 1985, it weighs against such a finding.  

Moreover, there is no competent and probative medical 
evidence establishing a nexus between her current 
hypertension and any period of active duty military service.  
The only competent and probative nexus opinion of record is 
of the August 2007 VA examiner.  He stated that it is less 
likely than not that the veteran's hypertension is related to 
her active duty, including a one year period thereafter.  In 
forming this opinion, the examiner noted that the only 
documentation in her favor is a note from Dr. A. P. stating 
that he gave her prescriptions for Vasotec in 1985.  Thus, he 
concluded that to establish connection of her high blood 
pressure to her active military duty would require some 
degree of speculation.  The Board notes that, under VA 
regulations and Court decisions, service connection may not 
be based on pure speculation or remote possibility.  See 38 
C.F.R. § 3.102 (2007); see also Davis v. West, 13 Vet. App. 
178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 
(1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Perman v. Brown, 5 Vet. App. 237, 241 (1993).

Therefore, there is no competent and probative medical 
opinion attributing the onset of the veteran's hypertension 
to her service.  The veteran's claims that the onset of her 
hypertension was during or shortly after her period of 
service from 1981 to 1988 are not supported by any competent 
or probative evidence.  She, as a layperson, is competent to 
speak to symptomology when the symptoms are readily 
observable.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the question of diagnosis and causation.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet App 
492 (1992).  In the absence of any competent and probative 
evidence demonstrating a diagnosis of hypertension during 
service, within one year of service, or connecting the 
veteran's hypertension to her time in service, the Board 
concludes that service connection for hypertension is not 
warranted.  

D. Other considerations

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  As 
indicated, the Board has applied the benefit of the doubt in 
granting a 90 percent disability rating for the veteran's 
service-connected hip disability from August 15, 2007; 
however, the preponderance of the evidence is against the 
veteran's claim of entitlement service connection for 
hypertension and to a rating in excess of 70 percent from 
February 11, 2003 to August 14, 2007.  Therefore, her service 
connection claim must be denied.

The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2007).  The Board finds no evidence 
that the veteran's service-connected service-connected 
pigmented villonodular synovitis with right total hip 
replacement.  presents such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extra-schedular evaluation pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  The objective medical evidence 
of record shows that manifestations of the veteran's service-
connected disability does not result in a marked functional 
impairment in a way or to a degree other than that addressed 
by VA's Rating Schedule.  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

A rating in excess of 70 percent for service-connected 
pigmented villonodular synovitis with right total hip 
replacement for the period from February 11, 2003 to August 
14, 2007 is denied.

A rating of 90 percent but no greater, for service-connected 
pigmented villonodular synovitis with right total hip 
replacement is granted for the period from August 15, 


2007 onward, subject to the law and regulations governing the 
payment of monetary benefits.
.
Service connection for hypertension is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 D0epartment of Veterans Affairs


